           Case 1:20-cv-00753-AKH Document 77 Filed 06/11/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
                                                                 :
 MADISON GEERY,                                                  :   ORDER DENYING MOTION
                                                                 :   TO WITHDRAW
                                          Plaintiff,
                                                                 :
              v.                                                 :   20 Civ. 753 (AKH)
                                                                 :
                                                                 :
 ROBERT ELLIS SILBERSTEIN, et al.,                               :
                                                                 :
                                          Defendants.            :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 On June 9, 2021, Messrs. Kevon Glickman and Paul Verner move to withdraw

from the instant action as counsel to Defendant Robert Ellis Silberstein (“Silberstein”). See ECF

No. 72. Messrs. Glickman and Verner claim that Silberstein’s disagreement with their strategic

decisions, failure to pay legal fees, and refusal to cooperate render them incapable of performing

their duties as counsel. See id., Br. at 1. Plaintiff opposes, citing the significant effort and costs

she expended to bring Silberstein into this action, her inability to contact Silberstein other than

through his counsel, and the upcoming remote deposition of Silberstein, which is scheduled to be

taken on June 23, 2021. See ECF No. 74. For the reasons that follow, Messrs. Glickman and

Verner’s motion is denied, without prejudice to renewal after Silberstein’s deposition has been

taken.

                 Local Rule of the Southern District of New York 1.4 provides that:

         An attorney who has appeared as attorney of record for a party may be relieved or
         displaced only by order of the Court and may not withdraw from a case without
         leave of the Court granted by order. Such an order may be granted only upon a
         showing by affidavit or otherwise of satisfactory reasons for withdrawal or
         displacement and the posture of the case, including its position, if any, on the
         calendar, and whether or not the attorney is asserting a retaining or charging lien.
         Case 1:20-cv-00753-AKH Document 77 Filed 06/11/21 Page 2 of 3




District courts have broad discretion in deciding a motion to withdraw. See Whiting v. Lacara,

187 F.3d 317, 320 (2d Cir. 1999). In deciding whether to grant a motion to withdraw under

Local Rule 1.4, district courts consider two factors: “the reasons for withdrawal, and the impact

of the withdrawal on the timing of the proceeding.” Marciano v. DCH Auto Grp., No. 11 Civ.

9635 (KMK), 2016 WL 11703590, at *1 (S.D.N.Y. Feb. 2, 2016). In weighing the impact of the

withdrawal on the proceeding, courts consider the “immediacy and degree of potential harm—

whether to the client, the lawyer or the judicial system—from the continuation of the

representation . . . together with the impact that the grant of the motion to withdraw would have

on the progress of the case.” Szulik v. Tag V.I., Inc., No. 12 Civ. 1827(PKC), 2013 WL

6009945, at *1 (S.D.N.Y. Nov. 13, 2013).

               Here, Messrs. Glickman and Verner’s withdrawal at this juncture will unduly

prejudice the judicial system and the progress of the case. As noted in Plaintiff’s opposition,

Plaintiff expended over 15 months and substantial financial resources to bring Silberstein into

this action. See ECF No. 74, at 1. After Messrs. Glickman and Verner finally appeared on

Silberstein’s behalf in March 2021, Silberstein requested several extensions of time, including to

file his answer and conduct fact discovery. See ECF Nos. 53, 65, 70. Now, less than two weeks

before Silberstein’s scheduled deposition, Messrs. Glickman and Verner’s withdrawal would

cause further undue delay and significant interference with the parties’ discovery schedule and

the Court’s management of its calendar. See Rophaiel v. Alken Murray Corp., No. 94 Civ. 9064,

1996 WL 306457, at *2 (S.D.N.Y. June 7, 1996) (denying motion to withdraw and noting

concern with litigation delay because it would be “too easy for a defendant to stall proceedings

by inducing the withdrawal of its attorney by non-payment of fees”).
         Case 1:20-cv-00753-AKH Document 77 Filed 06/11/21 Page 3 of 3




               Accordingly, Messrs. Glickman and Verner’s motion to withdraw is denied,

without prejudice to renewal after Silberstein’s deposition has been taken. The Clerk shall

terminate the open motions (ECF Nos. 72, 73).



               SO ORDERED.

Dated:         June 11, 2021                      ____________/s/____________
               New York, New York                   ALVIN K. HELLERSTEIN
                                                    United States District Judge
